UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7797



FRANK M. NEFF,

                                             Petitioner - Appellant,

          versus

ROXBURY CORRECTIONAL INSTITUTION, Talbot
County; STATE OF MARYLAND; RONALD MOATS,
Warden; ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-95-
2900-MJG)


Submitted:   January 11, 1996             Decided:   January 25, 1996

Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank M. Neff, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.
Neff v. Roxbury Correctional Institution, No. CA-95-2900-MJG (D.
Md. Oct. 23, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2